Citation Nr: 0026275	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States.


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (1999).  Service in the 
Regular Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a) (1999).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d) (1999).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (1999).


Factual Background.  The appellant alleges that he had 
recognized guerilla service with the United States Army 
Forces in the Far East (USAFFE) in the Philippines during 
World War II.  As proof of his service, he has submitted his 
own personal statements; a copy of a Commonwealth of the 
Philippines, Philippine Army, discharge certificate (PA AGO 
Form 55) which shows that he served in the Army of the 
Philippines from November 1941 to October 1945; and a copy of 
a WD AGO Form 55 which reads that he "Served Guerilla 
Unit", and that he was discharged from the United States 
Army in June 1945.

In March 1998, VA requested verification of service from the 
service department pursuant to 38 C.F.R. § 3.203(c).  In June 
1998, the U.S. Army Reserve Personnel Center (ARPERCEN) 
notified the RO that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


Analysis.  Initially, the Board notes that a determination as 
to whether the appellant has submitted a well-grounded claim 
need not be addressed.  The concept of well grounded applies 
to the character of the evidence presented by a claimant.  
For purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well grounded is not found to be applicable.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The United States Court of Veterans Appeals has held that the 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The Board is aware that the appellant submitted a copy of a 
WD AGO Form 55 which reflects that he "Served Guerilla 
Unit", and that he was discharged from the United States 
Army in June 1945.  However, the information contained on 
this form was sent to the service department which then 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant has submitted no other U.S. service documents 
in support of his claim or any further information different 
from that previously submitted to ARPERCEN, which would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Accordingly, the VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
As the United States service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant has not attained status as a claimant and 
is not considered a "veteran" for purposes of entitlement 
to VA benefits.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis, 6 Vet. App. at 426.


ORDER

The appeal for basic eligibility for VA benefits is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


